UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant Filed by a Party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to § 240.14a-12 Hess Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Q1 2: Operator : Good day ladies and gentlemen and welcome to the first quarter 2013 Hess corporation earning conference call. My name is Matthew and I will be your operator for today. At this time, all participants are in listen-only mode. We will conduct a question and answer session towards the end of this conference. If at any time during the call you require assistance, please press *0 and an operator will be happy to assist you. As a reminder, this call is being recorded for replay purposes. And now I would like to turn the call over to Mr. Jay Wilson, Vice President of Investor Relations. Please proceed, sir. Jay Wilson (Hess Corporation): Thank you Matthew. Good morning everyone and thank you for participating in our first quarter earnings conference call. Our earnings release was issued this morning and appears on our website www.hess.com. Today' s conference call contains projections and other forward-looking statements within the meaning of the federal securities laws. These statements are subject to known and unknown risk and uncertainties that may cause actual results to differ from those expressed or implied in such statements. These risks include those set forth in the “risk factors” section of Hess's annual and quarterly reports filed with the SEC. With me today are John Hess, Chairman of the Board and Chief Executive Officer, Greg Hill, President Worldwide Exploration and Production, and John Rielly, Senior Vice President and Chief Financial Officer. I will now turn the call over to John Hess. John Hess (Hess Corporation): Thank you, Jay, and welcome to our first quarter conference call. I will make a few brief comments after which Greg Hill will provide an operational update and John Rielly will review our financial results. As most of you are aware, our management team and Board of Directors have been in the process of undertaking a multi-year transformation of Hess Corporation into a more focused, higher growth, lower risk pure play E&P company. We are successfully executing our plan and are gratified by the results of our first quarter adjusted earnings of $669 million, which, from last year' s first quarter of $509 million, represents an increase of 31%. We achieved these results even after the loss of production from the sale of our interests in the Beryl, Schiehallion and Bittern fields in the United Kingdom North Sea, as well as the downtime associated with the Valhall redevelopment project in Norway. This accomplishment, in the context of our continuing transformation, bears testimony to the focus, commitment and hard work of our dedicated team of senior managers and employees. While we will get into the financial details behind these results later, I would like to spend the next few minutes reviewing the progress we have made towards becoming a pure play E&P company. On March 4 of this year, we announced the final steps of this strategy with three overarching goals: (1) that we continue to reshape our upstream portfolio and exit our remaining downstream operations, (2) that the proceeds from these divestitures be allocated both to fund the Company' s future growth and provide substantial current returns to shareholders, and (3) that Hess deliver on its forecast of 5-8% compounded average annual growth in production. In just the seven weeks since this announcement, we have made substantial additional progress toward achieving these goals. Let me start with an update on our divestitures. Both the Azerbaijan and Beryl asset sales were closed in the first quarter, yielding after-tax proceeds of $880 million and $440 million, respectively. We agreed to the sale of our acreage in the Eagle Ford shale play in Texas, for $265 million, relieving our company of approximately $500 million of capital expenditures over the next several years. On April 1, we announced an agreement to sell 100% of Samara Nafta in Russia to Lukoil for $2.05 billion. Hess has a 90% ownership position in Samara Nafta. Last week Lukoil received the consent of the Russian Federal Anti-Monopoly Service to acquire the asset. We expect to close this transaction within the next week. Work is also underway on the divestment of our upstream assets in both Indonesia and Thailand, as well as the processes to exit our downstream terminals, retail, energy marketing and trading businesses. We will apply the proceeds from our recent divestitures, including Russia, to reduce debt strengthen our balance sheet, so the company will have the financial flexibility both to fund its future growth and also to direct most of the proceeds from additional asset sales to return capital directly to shareholders. We expect the $4 billion share repurchase plan to begin in the second half of this year. In addition, we will increase our annual dividend to $1 per share beginning in the third quarter of 2013. Lastly, we are continuing to make excellent progress toward delivering our production growth forecast of 5-8 percent per year, compounded annually. To that end, net production from the Bakken shale oil play in North Dakota, our principal engine of growth, averaged 65 thousand barrels of oil equivalent per day in the first quarter, an increase of 55% over the year ago quarter. We continue to forecast Bakken production this year to average between 64 and 70 thousand barrels of oil equivalent per day. Our average well cost from drilling the Bakken in the first quarter was $8.6 million, a decline of 36% from the first quarter last year and a continuation of a steady downward trend since the beginning of 2012. We believe our operating performance in the Bakken ranks among the best. In the emerging Utica shale play, we continue to execute our appraisal program and remain encouraged by the results. In addition, the Valhall field redevelopment is complete and our focus is on the drilling campaign to increase production. We also continue to advance our development projects at Tubular Bells in the deepwater Gulf of Mexico and the North Malay Basin in the Gulf of Thailand, and we will submit our appraisal plan for offshore Ghana to the government in the second quarter. Greg will further elaborate on our operating results in a moment. As you can see from this brief overview, we are making substantial progress toward our goal of becoming a pure play E&P company. However, there is still much to do. With the commitment of our people and their focus, we are confident that we will continue to successfully execute our program and deliver value to our shareholders. With that, I would now like to turn the call over to Greg Hill who will bring you up to date on some of the operational details behind these results. Greg Hill (Hess Corporation): Thanks John. First, I' d like to comment on the recent changes to our portfolio announced on March 4; and then I'd like to provide an update of our progress in executing against our three-pronged growth strategy of unconventionals, exploitation, and focused exploration. As John mentioned, we've taken numerous actions this quarter to ensure our portfolio is focused on higher growth, lower-risk assets. During the first quarter we announced that we had reached agreements to sell our interests in several non-core assets, including ACG, Beryl, and the Eagle Ford, and began the process to divest our assets in Indonesia and Thailand. On April 1, just after quarter end, we also announced an agreement to sell Samara Nafta in Russia. We expect to close the Samara-Nafta transaction in the second quarter for net proceeds of approximately $1.8 billion, generating an after-tax gain on sale of approximately $900 million. The ACG and Beryl transactions resulted in gains of $360 million and $323 million, respectively. While we incurred an after-tax loss in the fourth quarter of 2012 of $192 million related to the sale of our Eagle Ford position, we were not able to establish a core acreage position there and will now be able to reallocate approximately $500 million in future capital expenditures to higher-return opportunities in our portfolio. Following these divestitures, roughly 80% of our remaining reserves and production will be confined to five principal geographical areas. These five areas can be described as long-lived, good margin areas with low-risk growth that leverage our capabilities and competitive advantage. The opportunities within these five areas reflect our three-pronged strategy for future growth through (1) unconventionals (with growth driven primarily from the Bakken and Utica), (2) exploitation (with growth driven by Tubular Bells, Valhall, and North Malay Basin), and (3) focused exploration (in areas such as Ghana). This balanced strategy underpins our forecast of 5-to-8 percent compound average annual growth in production. Now let me turn to our progress in executing against each leg of this growth strategy. Starting with the first element of our strategy – unconventionals – we continue to make excellent progress towards our mid-decade goal of achieving net production of 120,000 barrels of oil equivalent per day from the Bakken. First quarter net production was 65 thousand barrels of oil equivalent per day, up 55% from the first quarter of 2012, and in-line with our previous guidance for 2013. As a result of our transition to pad drilling, as previously discussed, production will be relatively flat through May as we continue to build inventory of drilled but not completed wells, but production will increase substantially in the second half of 2013 as we ramp up our completion activity. We remain confident in our 2013 Bakken production forecast of between 64 and 70 thousand barrels of oil equivalent per day. In terms of individual Bakken well performance, we are focused on driving high returns, which as you know is a function of both well cost and well productivity. Well costs for the first quarter averaged $8.6 million per well down 36% from $13.4 million per well in the first quarter of 2012 and down from $9.0 million per well in the fourth quarter of 2013. The continued quarter-on-quarter reduction in costs has been driven by our application of lean manufacturing techniques.
